                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Grumpy Cat Limited
                                                            Plaintiff,
v.                                                                       Case No.:
                                                                         1:19−cv−06676
                                                                         Honorable Steven
                                                                         C. Seeger
The Individuals, Corporations, Limited Liabiltiy
Companies, Partnerships and Unincorporated
Associations Identified on Schedule A Hereto, et al.
                                                            Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, November 21, 2019:


         MINUTE entry before the Honorable Steven C. Seeger:Motion hearing held on
November 21, 2019. Plaintiff's counsel and Defense counsel on behalf of stores no. 236,
238, 269, 278, and 470 appeared in court. The Court sets the following briefing schedule
for the Motion to Dismiss (Dckt. No. [66]): Plaintiff's response is due by December 12,
2019, and Defendants' reply is due by December 20, 2019. Plaintiff orally requested a
temporary restraining order with respect to the assets held by the "five store" Defendants.
If Plaintiff seeks another temporary restraining order, Plaintiff shall file a supplemental
motion by November 21, 2019. Defendants shall respond by 3:00 p.m. on November 22,
2019. The Court received the Intervenor's proposed edits to the draft preliminary
injunction order. Plaintiff must file a notice either accepting or declining the Intervenor's
redline edits to the proposed preliminary injunction order by November 25, 2019. Plaintiff
shall attach the Intervenor's email sent on Nov. 18 with the Intervenor's redline edits to the
proposed preliminary injunction order. If Plaintiff wants to proposed additional edits to
the proposed preliminary injunction order, Plaintiff must file the proposed changes as a
second attachment to the notice. The Court encourages the parties to continue to discuss
settlement. Defendant shall send a written settlement demand to Plaintiff by December 5,
2019. Plaintiff is directed to respond in writing to Defendants' demand by December 12,
2019. Mailed notice. (jjr, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
